O’Gorman, J. (dissenting).
I dissent. As I view the evidence this court would not be warranted in disturbing *186the judgment. It is amply supported by the testimony of several witnesses, including the defendant’s conductor. The car was being operated at a dangerously high rate of .speed, some of the defendant’s witnesses estimating the speed at twenty miles an hour. It was the function of the trial court to weigh the evidence; and we are not at liberty to throw out of the case the evidence of unimpeached witnesses, like defendant’s conductor, merely because a possible inaccuracy may be discovered in his computation as to the time occupied by defendant’s car in traveling the two blocks which separated it from plaintiff’s wagon immediately before the collision. It cannot be asserted, on this record, that the judgment is against the weight of evidence; and I advise an affirmance.
Judgment reversed and new trial granted, with costs to appellant to abide event.